Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  October 14, 2014

The Court of Appeals hereby passes the following order:

A15D0089. SCOTT AND SONS HOLDINGS, LLC. v. RES-GA TWO, LLC. et
    al.

      On September 2, 2014, the trial court entered an order granting Defendant
Weissman, Nowack, Curry & Wilco, PC’s motion for OCGA § 9-15-14 (b) attorney
fees. Thirty-four days later, on October 6, 2014, Scott and Sons Holdings, LLC. filed
this application for discretionary appeal, seeking review of that order. We, however,
lack jurisdiction.
      To be timely, a discretionary application must be filed within 30 days of entry
of the order to be appealed. OCGA § 5-6-35 (d); Hill v. State, 204 Ga. App. 582 (420
SE2d 393) (1992). Scott and Sons Holdings argues that because it mailed its
application, it is entitled to an additional filing time of three days pursuant to OCGA
§ 9-11-6 (e). However, the filing date of an application for discretionary appeal is not
calculated from the date of service of any type of notice upon the applicant; it is
calculated from the date of entry of the order sought to be appealed. See OCGA § 5-
6-35 (a). Thus, OCGA § 9-11-6 (e), which applies only in cases where the prescribed
filing time commences to run after the service of some type of notice or document
upon the party seeking to appeal, does not apply to extend the time requirement for
filing an application for discretionary appeal under OCGA § 5-6-35. See Akin v.
Sanders, 228 Ga. 251 (184 SE2d 660) (1971) (no additional three days in which to
file notice of appeal). Accordingly, Scott & Sons Holdings’ application for
discretionary appeal is untimely and is hereby DISMISSED.
Court of Appeals of the State of Georgia
                           10/14/2014
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.